Citation Nr: 0708447	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  00-11 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




INTRODUCTION

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

Procedural History

The veteran served on active duty from October 1948 to August 
1952.

In June 1997, the RO received the veteran's claim of 
entitlement to service connection for a low back condition. 
The April 1999 rating decision denied the veteran's claim.  
The veteran disagreed with the April 1999 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in May 2000.

The veteran testified before a RO hearing officer in December 
1999 and before the undersigned Veterans Law Judge at a 
Travel Board hearing held at the RO in April 2002.  
Transcripts of both hearings have been associated with the 
veteran's VA claims folder.

The case was remanded to the RO by the Board in August 2003.  
In February 2005, the Agency of Original Jurisdiction (AOJ), 
through the VA Appeals Management Center (AMC), issued a 
supplemental statement of the case (SSOC) which continued to 
deny the claim. 

In a decision dated May 26, 2005, the Board denied the 
veteran's claim.  The veteran duly appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  

A Joint Motion for Remand (JMR) was signed by representatives 
of the veteran and the Secretary of Veterans Affairs on 
August 10, 2006.  The JMR was granted by the Court in an 
Order dated August 17, 2006 which remanded this matter to the 
Board.  

The appeal is REMANDED to the AOJ via the AMC in Washington, 
DC.  VA will notify the veteran if further action on his part 
is required.


REMAND

In essence, the JMR indicated that an April 2004 medical 
examination report, upon which the Board had relied to deny 
the claim, was inadequate.  The JMR calls  for another 
examination to determine the etiology of the veteran's back 
disability.  

Accordingly, the case is REMANDED to the AOJ for the 
following actions:

1. The AOJ should arrange for an 
examination of the veteran by an 
appropriately qualified health care 
provider for the purposes of determining 
the etiology of his back disability.  The 
veteran's VA claims folder, to include the 
August 2006 JMR, must be provided to the 
examiner, and the examiner must 
acknowledge receipt and review of both.  
In particular, the examiner's attention is 
directed to the first paragraph on page 4 
of the JMR, which contains specific 
instructions which must be complied with. 
A report should be prepared which includes 
the opinion required by the JMR.

2. Thereafter, after undertaking any 
additional evidentiary development which 
it deems to be necessary, the AOJ should 
readjudicate the issue on appeal. If the 
decision remains unfavorable to the 
veteran, a supplemental statement of the 
case (SSOC) should be prepared. The 
veteran and his representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



